DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the communication(s) filed on 12/12/2019.  Claims 1-20, of which claims 1 and 15 are independent, were pending in this application and are considered below.

Drawings
	The drawings are objected to because first ziooer puller 12 and second zipper puller 22 in Fig. 2 are pointing at the same component (see Fig. 1 for correction). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628,631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001) (claim to a system for setting a computer clock to an offset time to address the Year 2000 (Y2K) problem, applicable to records with year date data in "at least one of two-digit, three-digit, or four-digit" representations, was held anticipated by a system that offsets year dates in only two-digit formats). See also MPEP § 2131.02. "The identical invention must be shown in as complete detail as is contained in the … claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Note that, in some circumstances, it is permissible to use multiple references in a 35 U.S.C. 102 rejection. See MPEP § 2131.01. ("(A) Prove a primary reference contains an "enabled disclosure;" (B) Explain the meaning of a term used in the primary reference; or (C) Show that a characteristic not disclosed in the reference is inherent."). 

	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by U.S. Patent Application Publication No. US 2014/0069757 Al to Schlipper.

Regarding claim 1, Schlipper discloses an anti-theft zipper (Fig. 1: zip fastener 20) comprising: 

    PNG
    media_image1.png
    521
    665
    media_image1.png
    Greyscale

a first zipper slider (first slider 10); 
a first zipper puller (pull tab 15) connected to the first zipper slider and having two ends (¶[0041]: body 28 … between opposing proximal and distal ends, with openings 23 provided in each distal end); 
a first connecting end (proximal end opening 24; ¶[0040]) disposed at one of the two ends of the first zipper puller and connected to the first zipper slider; 
a first locking end disposed at the other one of the two ends of the first zipper puller (distal end opening 23; ¶[0041]: The pull tabs 15, 16 … with openings 23 provided in each distal end); 
a first locking ring disposed on the first locking end (distal end opening 23; ¶[0041]: When thus interlocked the openings 23 in the distal ends are in registration with one another); and 
a first engaging portion formed on the first zipper puller and located between the first connecting end and the first locking end (recess 22; ¶[0041] The recess 22 receives a male complementary part 29 on the body of the second pull tab 16); 
a second zipper slider (second slider 11); and 
a second zipper puller (pull tab 15) connected to the second zipper slider and having two ends (¶[0041]: body 28 … between opposing proximal and distal ends, with openings 23 provided in each distal end); 
a second connecting end (proximal end opening 24; ¶[0040]) disposed at one of the two ends of the second zipper puller and connected to the second zipper slider; 
a second locking end disposed at the other one of the two ends of the second zipper puller (distal end opening 23; ¶[0041]: The pull tabs 15, 16 … with openings 23 provided in each distal end); 
a second locking ring disposed on the second locking end (distal end opening 23; ¶[0041]: When thus interlocked the openings 23 in the distal ends are in registration with one another); and 
a second engaging portion formed on the second zipper puller and located between the second connecting end and the second locking end (male complementary part 29; ¶[0041] The recess 22 receives a male complementary part 29 on the body of the second pull tab 16; Fig. 6); 

    PNG
    media_image2.png
    257
    573
    media_image2.png
    Greyscale

wherein the first engaging portion engages with the second engaging portion, which prevents the first zipper puller and the second zipper puller from rotating and moving relative to each  other (¶[0041]: When thus interlocked the openings 23 in the distal ends are in registration with one another … prevents relative rotation between the pull tabs 15, 16).

Regarding claim 15, Schlipper discloses a luggage lock fixed on luggage (Figs. 1: zip fastener 20; Fig. 19: luggage 35, fastening device 225), the luggage lock comprising:

    PNG
    media_image3.png
    493
    687
    media_image3.png
    Greyscale

an anti-theft zipper mounted on the luggage (luggage 35, zip fastener 20; fastening device 225)  and having a first zipper slider (first slider 10); 
a first zipper puller (pull tab 15) connected to the first zipper slider and having two ends (¶[0041]: body 28 … between opposing proximal and distal ends, with openings 23 provided in each distal end); 
a first connecting end (proximal end opening 24; ¶[0040]) disposed at one of the two ends of the first zipper puller and connected to the first zipper slider; 
a first locking end disposed at the other one of the two ends of the first zipper puller (distal end opening 23; ¶[0041]: The pull tabs 15, 16 … with openings 23 provided in each distal end); 

    PNG
    media_image4.png
    425
    696
    media_image4.png
    Greyscale

a first locking ring disposed on the first locking end (distal end opening 23; ¶[0041]: When thus interlocked the openings 23 in the distal ends are in registration with one another); and 
a first engaging portion formed on the first zipper puller and located between the first connecting end and the first locking end (recess 22; ¶[0041] The recess 22 receives a male complementary part 29 on the body of the second pull tab 16); 
a second zipper slider (second slider 11); and 
a second zipper puller (pull tab 15) connected to the second zipper slider and having two ends (¶[0041]: body 28 … between opposing proximal and distal ends, with openings 23 provided in each distal end); 
a second connecting end (proximal end opening 24; ¶[0040]) disposed at one of the two ends of the second zipper puller and connected to the second zipper slider; 
a second locking end disposed at the other one of the two ends of the second zipper puller (distal end opening 23; ¶[0041]: The pull tabs 15, 16 … with openings 23 provided in each distal end); 
a second locking ring disposed on the second locking end (distal end opening 23; ¶[0041]: When thus interlocked the openings 23 in the distal ends are in registration with one another); and 
a second engaging portion formed on the second zipper puller and located between the second connecting end and the second locking end (male complementary part 29; ¶[0041] The recess 22 receives a male complementary part 29 on the body of the second pull tab 16); 
wherein the first engaging portion engages with the second engaging portion, which prevents the first zipper puller and the second zipper puller from rotating and moving relative to each other (¶[0041]: When thus interlocked the openings 23 in the distal ends are in registration with one another … prevents relative rotation between the pull tabs 15, 16); and 
a locking assembly fixed on the luggage fastening device 225, and locking the first locking ring and the second locking ring of the anti-theft zipper, which prevents the first zipper puller and the second zipper puller from rotating and moving relative to each other (¶[0041]: When thus interlocked the openings 23 in the distal ends are in registration with one another … prevents relative rotation between the pull tabs 15, 16; ¶[0050]).

Regarding claims 2 and 16, Schlipper discloses as stated above. Schlipper also discloses wherein the first zipper puller has a first left side; and a first right side (pull tab 15); and

    PNG
    media_image2.png
    257
    573
    media_image2.png
    Greyscale

 the first engaging portion has a first limiting groove formed on the first engaging portion and extending from the first left side of the first zipper puller to the first right side of the first zipper puller male complementary part 29; ¶[0041] The recess 22 receives a male complementary part 29 on the body of the second pull tab 16; Fig. 6); and 
the second zipper puller is clamped in the first limiting groove (male complementary part 29; ¶[0041] The recess 22 receives a male complementary part 29 on the body of the second pull tab 16; Fig. 6).

Regarding claims 3 and 17, Schlipper discloses as stated above. Schlipper also discloses wherein 

    PNG
    media_image5.png
    463
    527
    media_image5.png
    Greyscale

the first limiting groove forms a first left opening on the first left side of the first zipper puller and forms a first right opening on the first right side of the first zipper puller, wherein a width of the first left opening is unequal to a width of the first right opening (Fig. 9; ¶[0047]).

Regarding claims 4 and 18, Schlipper discloses as stated above. Schlipper also discloses wherein 
the second zipper puller has a second left side; and a second right side (pull tab 15); and 
the second engaging portion has a second limiting groove formed on the second engaging portion and extending from the second left side of the second zipper puller to the second right side of the second zipper puller (male complementary part 29; ¶[0041] The recess 22 receives a male complementary part 29 on the body of the second pull tab 16; Fig. 6).; and 

    PNG
    media_image2.png
    257
    573
    media_image2.png
    Greyscale

the first zipper puller is clamped in the second limiting groove (Fig. 9; ¶[0047]).

    PNG
    media_image5.png
    463
    527
    media_image5.png
    Greyscale

Regarding claims 5 and 19, Schlipper discloses as stated above. Schlipper also discloses wherein 
the second limiting groove forms a second left opening on the second left side of 24 the second zipper puller and forms a second right opening on the second right side of the second zipper puller, wherein a width of the second left opening is unequal to a width of  the second right opening (Fig. 9; ¶[0047]).

    PNG
    media_image5.png
    463
    527
    media_image5.png
    Greyscale

Regarding claims 6-7 and 20, Schlipper discloses as stated above. Schlipper also discloses wherein the first engaging portion has a positioning protrusion protruding from the first limiting groove; and the second engaging portion has a positioning groove, and the positioning protrusion engages with the positioning groove; (male complementary part 29; ¶[0041]: The recess 22 receives a male complementary part 29 on the body of the second pull tab 16; Fig. 6), 


    PNG
    media_image2.png
    257
    573
    media_image2.png
    Greyscale

wherein the second zipper puller intersects the first zipper puller (Fig. 9; ¶[0047]).

    PNG
    media_image5.png
    463
    527
    media_image5.png
    Greyscale



Regarding claims 8 and 9, Schlipper discloses as stated above. Schlipper also discloses wherein the first engaging portion has a positioning protrusion; and 
the second engaging portion has a positioning groove formed on the second limiting groove, and the positioning protrusion engages with the positioning groove (male complementary part 29; ¶[0041]: The recess 22 receives a male complementary part 29 on the body of the second pull tab 16; Fig. 6); 

    PNG
    media_image2.png
    257
    573
    media_image2.png
    Greyscale

wherein the second zipper puller intersects the first zipper puller (Fig. 9; ¶[0047]).

    PNG
    media_image5.png
    463
    527
    media_image5.png
    Greyscale


Regarding claims 10-14, Schlipper discloses as stated above. Schlipper also discloses wherein the first zipper puller has a first protruding section located between the first connecting end and the first locking end, and protruding toward a direction opposite to the first connecting end and the first locking end; the first engaging portion is formed on the first protruding section (male complementary part 29; ¶[0041]: The recess 22 receives a male complementary part 29 on the body of the second pull tab 16; Fig. 6); 
the second zipper puller has a second protruding section located between the second connecting end and the second locking end, and protruding toward a direction opposite to the second connecting end and the second locking end; and the second engaging portion is formed on the second protruding section (male complementary part 29; ¶[0041]: The recess 22 receives a male complementary part 29 on the body of the second pull tab 16; Fig. 6);

    PNG
    media_image2.png
    257
    573
    media_image2.png
    Greyscale
 wherein the second zipper puller intersects the first zipper puller (Fig. 9; ¶[0047]).

    PNG
    media_image5.png
    463
    527
    media_image5.png
    Greyscale


Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the List of References cited in the attached PTO-892.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631